IN THE SUPREME COURT OF TEXAS

                                 No. 05-0696

                          IN RE  FORD MOTOR COMPANY

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relator's supplemental motion for  temporary  emergency  relief,
filed September 13, 2005, is granted in part and denied in part.  The  order
dated September 9, 2005, in Cause No. 04-61218-1,  styled  Carlos  Marroquin
and Linda J. Marroquin, individually and on behalf of The Estate of  Matthew
Marroquin, deceased and as next friend of Mikalyla  R.  Marroquin,  a  minor
child, Roger A. Salinas and Sara Salinas, individually and  as  next  friend
of Shelby Salinas, a minor  child,  Dominga  C.  Luna,  Ramiro  Salinas  and
Rosita Salinas vs. Ford Motor Company, Ruth Ellen  Olson,  and  TRW  Vehicle
Sefety Systems, Inc., in the County Court at Law  No  1  of  Nueces  County,
Texas, is stayed pending further order of this Court.  All  other  requested
relief is denied.


            Done at the City of Austin, this September 14, 2005.
                                  [pic]
                                  Andrew Weber, Clerk
                                  Supreme Court of Texas


                                  By Claudia Jenks, Chief Deputy Clerk